Citation Nr: 0322464	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disability, to include traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) with 
the United States Army from February 16, 1957, to August 11, 
1957, and served additional verified periods of ACDUTRA from 
August 2, 1958, to August 16, 1958, and from July 18, 1964, 
to August 1, 1964.  In addition, the claimant enlisted in the 
United States Navy from July 13, 1967 to September 11, 1967, 
but was honorably discharged due to an erroneous enlistment.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a left knee or leg disability, to 
include traumatic arthritis.

This decision addresses only the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a left knee disability, to include 
traumatic arthritis.  In view of the Board's determination as 
to that issue, additional development is required, and that 
matter is addressed in the Remand portion of this decision.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order).  Final regulations to effectuate 
the VCAA were published on August 29, 2001.

Although this claim was filed before the enactment of VCAA, 
the claim has been developed in accordance with the 
provisions of VCAA.  The record shows that the claimant and 
his representative were notified of the provisions of the 
VCAA by RO letter of July 10, 2002, which informed them of 
VA's duty to notify them of the information and evidence 
necessary to substantiate the claim and to assist them in 
obtaining all such evidence.  That letter also informed the 
claimant and his representative which part of that evidence 
would be obtained by the RO and which part of that evidence 
would be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was required 
to provide and what evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Statement of the Case on March 5, 1999, which informed them 
of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to service connection generally, the law and 
regulations governing reopened claims, the decision reached, 
and the reasons and bases for that decision.  That Statement 
of the Case also notified the claimant and his representative 
of VA's duty to assist them by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or 
specific to that claim; and which the claimant identified and 
provided record release authorizations permitting VA to 
obtain those records.  Further, that Supplemental Statement 
of the Case informed the claimant and his representative that 
should efforts to obtain records identified by the claimant 
prove unsuccessful for any reason which the claimant could 
remedy, the VA would notify the claimant and advise him that 
the ultimate responsibility for furnishing such evidence lay 
with the claimant.  

The record shows that the RO has obtained all available 
service medical, personnel, and administrative records of the 
claimant from the National Personnel Records Center (NPRC) 
and the service departments.  The RO has requested all such 
records from the claimant's Army Reserve unit, and has 
requested all private or VA medical evidence identified by 
the claimant.  The RO has further afforded the claimant a 
personal hearing in November 1998 before an RO Hearing 
Officer, as well as a hearing in February 2003 before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  The claimant has been afforded VA general 
medical and orthopedic examinations in October 1967, and VA 
fee-basis neurological examinations in December 1977 and 
February 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has not been obtained by 
the RO.

2.  A rating decision of January 1968 denied service 
connection for a left knee disability, diagnosed as 
osteochondritis dissecans with post-traumatic arthritis, left 
knee; although the claimant was notified of that decision and 
of his right to appeal, he failed to initiate an appeal, and 
that decision became final after one year.  

3.  In December 1988, the claimant undertook to reopen his 
claim for service connection for a left knee disability, 
diagnosed as osteochondritis dissecans with post-traumatic 
arthritis, left knee, by submitting additional evidence; that 
claim was denied by rating decision of January 1989, which 
determined that new and material evidence had not been 
submitted to reopen that claim; although the claimant was 
notified of that decision and of his right to appeal, he 
failed to initiate an appeal, and that decision became final 
after one year.  

4.  In January 1998, the claimant undertook to reopen his 
claim for service connection for a left knee disability, 
diagnosed as osteochondritis dissecans with post-traumatic 
arthritis, by submitting additional evidence.  

5.  The additional evidence added to the record in January 
1988 and subsequently includes evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence having been submitted to reopen the 
claim for service connection for a left knee disability, 
diagnosed as osteochondritis dissecans with post-traumatic 
arthritis, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2000); 38 C.F.R. § 3.102, 3.126(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in September 
1967, sought service connection for a knee injury in 1959, 
and for a torn knee cartilage and rheumatic arthritis in 
August 1967. He reported postservice treatment by a Dr. 
Ashley at Little Falls Hospital in 1959, and at the Slocum 
Dickson Clinic in 1959. 

A report of medical history prepared by the claimant in 
connection with his enlistment in the United States Army 
Reserve shows that he denied any history of physical or 
mental impairment.  A report of medical examination for 
service entry, conducted in January 1957, shows that the 
claimant had an appendectomy scar at the right lower 
quadrant, but was otherwise within normal limits.  The 
service medical records for his period of active duty for 
training are silent for complaint, treatment, findings or 
diagnosis of a left knee injury.  Those records further 
indicate that this period of active duty for training took 
place at Fort Sam Houston, Texas.  A report of medical 
history completed by the claimant at the time of separation 
from active duty for training in July 1957 shows that he 
denied any history of arthritis or rheumatism, bone, joint, 
or other deformity, or "trick" or locked knee.  His service 
separation examination disclosed that his lower extremities 
and musculoskeletal and neurological systems were normal.  On 
August 9, 1957, the claimant signed a certificate showing 
that there had been no change in his physical condition since 
his service separation examination in July 1957.  

In a medical record release authorization received from the 
claimant on December 1, 1967, the claimant asserted that he 
was discharged from the U.S. Navy on October 9, 1967, because 
of traumatic arthritis, and that he had applied for VA 
disability pension at the VARO, Buffalo.  November 1967 
letter from the Chief, Medical Administration Division, VAMC, 
Buffalo, stated that the claimant was scheduled for a VA 
examination at the VAMC, Syracuse, and that evidently that 
examination was not completed because there are no records of 
the claimant.

Additional service medical records received at the RO show 
that the claimant's service entrance examination, conducted 
at the Armed Forces Entrance Examining Station, Albany, New 
York, on July 13, 1967, disclosed a 3-inch scar on the left 
knee, a mole on the left scapula, a scar of the right lower 
quadrant, and defective vision.  Two weeks later, on 
examination for recruit training at the Naval Training 
Center, Great Lakes, it was noted that the claimant had 
undergone a left knee operation which was not considered 
disabling.  On August 24, 1967, the claimant related that he 
injured his left knee in January 1959 ay an Army Reserve unit 
meeting, and had undergone removal of a loose body from his 
left knee joint by a civilian physician, and was now having 
trouble with it, including a burning sensation, numbness, 
pain and locking.  Examination revealed a scar over the 
anterior medial joint, with a full range of knee motion, no 
swelling, and no ligamental instability.  He was referred to 
the orthopedic clinic for X-rays and to rule out derangement 
or osteochondritis.

An orthopedic consultation on August 28, 1967, noted the 
claimant's history of removal of a loose body from his left 
knee in 1959, with intermittent pain and discomfort in his 
knee which is worsened by naval activities.  Examination 
revealed a 1-inch quadriceps atrophy on the left as compared 
to the right, a healed parapatellar surgical scar was noted, 
full left knee flexion and extension were demonstrated, 
without evidence of ligamentous laxity, and a marked crepitus 
was noted.  X-rays of the left knee joint disclosed the 
absence of an area of the condylar material of the lateral 
aspect of the medial femoral condyle, with lipping of the 
patella and tibial spines.  The examining orthopedist stated 
that the claimant had the sequela of old osteochondritis 
dessicans and now have post-traumatic arthritis in addition.  
The claimant was determined to be unfit for enlistment by 
virtue of a preexisting osteochondritis dissecans, left knee, 
and post-traumatic arthritis, left knee.

A July 1966 Narrative Summary prepared for Medical Board 
proceedings noted that the claimant had enlisted on July 13, 
1966; that on August 24, 1967, he had reported left knee pain 
on sick call, stating that he injured his left knee in 1959 
at an Army Reserve unit meeting; that a civilian surgeon 
removed a loose body from his knee; and that he has since 
experienced intermittent pain and discomfort in his left knee 
which has worsened since he entered the Navy.  According to 
the claimant's statement, he had this condition for 8 years 
prior to his enlistment; but only the surgical scar was noted 
on enlistment.  Examination revealed a healed parapatellar 
surgical scar, while full left knee flexion and extension 
were demonstrated, without evidence of ligamentous laxity, a 
1-inch quadriceps atrophy was seen on the left as compared to 
the right, and a marked crepitus was noted.  X-rays of the 
left knee joint disclosed the absence of an area of the 
condylar material of the lateral aspect of the medial femoral 
condyle, with lipping of the patella and tibial spines.  The 
examining orthopedist determined that this condition was not 
the proximate result of active duty involving basic pay, and 
recommended referral to a Medical Board for separation due to 
erroneous enlistment.  Medical Board proceedings in September 
1967, show that a Board of three medical officers found that 
the claimant had osteochondritis dissecans, left knee, and 
post-traumatic arthritis, left knee, each of which existed 
prior to service entry and was not aggravated by service, and 
recommended that he be administratively separated from 
service due to an erroneous enlistment.  He was discharged 
under honorable conditions due to erroneous enlistment on 
September 11, 1967.  

An RO request for verification of all active duty for 
training time between August 1957 and July 1967 received a 
response from the National Personnel Records Center (NPRC) 
showing active duty for training from August 2, 1958, to 
August 13, 1958, and from July 18, 1964, to August 1, 1964.  

A report of VA general medical examination in October 1967 
cited the claimant's  account of injuring his left knee in 
1959 when he slipped on ice while serving on active duty in 
an Army Reserve unit; that he was hospitalized for two weeks 
and again later the same year, and noted his complaints that 
his left knee tends to get numb; that when he squats, he has 
difficulty in straightening his left knee; and that his left 
knee has a tendency to swell on prolonged standing.  He 
further related that he stated to have back pain while in the 
Navy when he bent over and could not recover, but was not 
lifting and could identify no definite injury, and that this 
back pain was recurring.  

Examination disclosed that the claimant was a poorly 
developed, fairly well-nourished, right-handed adult male, 
not appearing chronically ill, who had a stooped carriage, 
poor posture, and walked with a limp on his left leg.  All 
muscular movements were normal, except an inability to fully 
flex or extend the left knee, and a scar was noted on the 
left knee from arthroplasty. 

A report of VA orthopedic examination in October 1967 cited 
the claimant's history of having injuring his left knee in 
1959 when he slipped on ice while serving on active duty in 
an Army Reserve unit; that he was hospitalized at the Slocum-
Dickson Clinic at Utica, New York, where he underwent 
arthroplasty and removal of a loose body, and that his knee 
was fairly comfortable until he entered the Navy on July 13, 
1967, where he developed left knee and low back pain for 
which he was subsequently separated from service after about 
two months service.  He complained of pain and buckling of 
the left knee, and low back pain radiating into the lower 
extremity, but denied any locking of the left knee.  

Orthopedic examination showed that the claimant walked 
without a limp and guarded his back slightly on undressing 
and dressing.  Range of motion testing of the cervical spine 
was to 30 degrees on forward bending, 30 degrees on 
extension, 20 degrees on lateral bending, bilaterally, and 30 
degrees on rotation, bilaterally.  It was noted that 
purposeful movements on dressing disclosed much greater 
movement of his cervical spine and movements than when 
requested  to make these movements during examination.  Range 
of motion testing of the dorsolumbar spine revealed forward 
flexion to 70 degrees, extension to 20 degrees, lateral 
bending to 20 degrees, bilaterally, and rotation to 30 
degrees, bilaterally.  The examining orthopedist noted that 
the claimant could move fairly readily when donning his shoes 
and socks.  Knee and ankle jerks were all present and equal, 
the lower extremities were of equal length, and there was no 
marked atrophy of the muscles in the thigh or calf.  
Circumferential measurements at the thigh were 151/2 inches on 
the on the left, 16 inches on the right; while at the knee, 
they were 141/4 inches on the left and 14 1/2 inches on the 
right; and the calf, they were 131/2 inches on the left and 133/4 
inches on the right.  A slight limitation of motion of the 
left knee was noted with a range of zero (full) extension and 
120 degrees of flexion, while the right knee had full and 
normal motion from zero to 140 degrees.  There was no heat or 
effusion of the left knee, and no deformity or abnormal 
mobility.  A 2-inch surgical scar was seen on the medial side 
of the patella, nontender and nonadherent.  A fairly fresh 
but well-healed scar was noted on the anterior aspect of the 
right patella from a fall not too long ago, also nontender 
and nonadherent.  X-rays of the left knee and lumbosacral 
spine disclosed no abnormalities.  The diagnoses were history 
of lumbosacral strain; and postoperative residual of 
arthroplasty of left knee.  

A rating decision of January 1968 denied service-connection 
for osteochondritis dissecans with post-traumatic arthritis, 
left knee.  The claimant and his representative were notified 
of that determination and of his right to appeal by RO letter 
of February 5, 1968.  The claimant did not initiate an appeal 
of that decision, and it became final after one year.

In an RO development letter of February 12, 1968, the 
claimant and his representative were asked to provide the 
name and address of the Reserve unit to which he was assigned 
or attached on the date of his knee injury, and to inform the 
RO of the exact time and day of his 1959 accident.  The 
claimant did not respond to that letter.  

A medical certificate from the attending physician during the 
veteran's treatment at Little Falls Hospital (Dr. R.C.A.), 
received in February 1968, stated that the claimant fell in 
front of the local VFW Post on January 21, 1959, and injured 
his left knee.  X-rays taken the day of the injury showed 
osteochondritis dessicans with post-traumatic arthritis, and 
a loose body at the medial condyle.  He continued to have 
disabling symptoms, and arthroscopy was done on March 31, 
1959, at which time a button-like mass of bone roughly 
triangular in shape was removed from the medial condyle.  The 
pathological diagnosis was osteochondritis dessicans.  When 
seem approximately two weeks later the wound was healed and 
the claimant reported improvement.  The claimant was not seen 
again until June 3, 1963, when he returned claiming that he 
had fallen at the VFW in Herkimer, New York.  An X-ray of the 
left knee taken on May 31, 1963, ordered by another doctor, 
showed no abnormalities. The claimant was last seen on June 
8, 1963 at which time he was still complaining of his left 
knee.  The diagnosis was osteochondritis dessicans.  

A June 24, 1963, letter from Dr. W.B.D. to the above-cited 
physician, stated that he had seen the claimant on June 17 
and June 24, 1963; that the claimant had slipped and turned 
his ankle on May 30, 1963, in Herkimer and was seen at the 
Herkimer hospital, where his injury was considered minor and 
he was transferred to the Little Falls Hospital, seen by Dr. 
V., and sent home.  He returned the next day for X-rays, 
which were negative for any bony injury.  In spite of these 
things which would indicate a minor injury, he has been 
totally disabled since, and on talking to him, he lays 
considerable stress on the fact that he had previous trouble 
in 1959, at which time he had osteochondritis dessicans with 
a loose body which you removed.  The claimant further related 
that he had been a member of a Drum & Bugle Corps from 1957, 
and quit this outfit in 1960 - not because of trouble with 
his knee but because of some disagreement in the 
organization.  The claimant stated that he did have some 
discomfort in his knee ever since the operation but evidently 
this was relatively minor because he rejoined the Drum & 
Bugle Corps three months ago in spite of the fact that it 
required a good deal of marching.  He had only been a member 
for 6 or 8 weeks when this accident occurred.  The claimant 
now states that he is totally disabled because there is no 
feeling in his leg from the knee down; that he is unable to 
stand on it because of weakness; that pain radiates from his 
ankle up to his buttock, and that the leg is cold by spells 
and warm by spells.

The corresponding physician noted that on examination, the 
claimant walked with crutches, keeping his left leg stiff at 
the knee and with only partial weight-bearing, and that his 
whole gait is rather bizarre.  Examination of the back was 
normal, the legs were equal in length, and the whole left leg 
was slightly smaller than the right, measuring 1-inch smaller 
at the thigh and 1/2-inch smaller at the calf.  Examination of 
the left leg showed a complete range of pain-free motion was 
demonstrated to the joints, and circulation as determined by 
color and pulse was completely normal throughout.  A scar was 
noted on the medial side of the patella.  Neurological 
examination cited a stocking type of anesthesia to pinprick 
was found at and below knee level, and there is a well-marked 
generalized weakness in the whole left leg, both above and 
below the knee, even though the knee and ankle jerks are 
completely normal.  The general physical examination was 
otherwise negative.  The corresponding physician stated that 
in his opinion, the present physical findings are certainly 
typical of hysteria with the previous history in relation to 
the Drum & Bugle Corps very suggestive.  The accident 
described is certainly not of the variety one would expect to 
produce a major injury and there is no evidence of such 
injury.  The patient should certainly see a psychiatrist at 
his earliest convenience because the longer [such symptoms] 
go, the more likely they are to become fixed.  He related 
that from a previous discussion with the physician to whom 
his letter was directed, that he also felt that this man's 
complaints are neurogenic in nature.  

A hospital summary from Little Falls Hospital (Dr. R.C.A.), 
received in May 1968, stated that the claimant was admitted 
on January 21, 1959, after falling while leaving the VFW 
Post, injuring his left knee, and claiming that he was unable 
to stand.  X-rays on admission revealed osteochondritis 
dissecans of the medial condyle of the left knee which 
antedated the accident but which probably aggravated it.  He 
was discharged in January 23, 1959.  He was again admitted by 
ambulance on February 7, 1959, asserting that he couldn't 
walk and had been laid off from work.  He was discharged on 
February 18, 1959.  He was again admitted by ambulance on 
March 30, 1959, and underwent a removal of a lose body 
(bone), made a good recovery and was discharged on April 7, 
1959.  His disability lasted until April 22, 1959 and was 
last seen on May 15, 1959.  The claimant was next seen on 
June 3, 1963, reporting that he had fallen while leaving the 
VFW Post in Herkimer, injuring his left leg again.  He was 
subsequently seen by Dr. V. at Little Falls Hospital, also by 
Dr. W.B.D. in Utica (orthopedic consult), and by Dr. G.L. 
(psychiatric consult) for complaints referable to his left 
leg, including anesthesia of the leg and prolonged 
disability.  

On April 8, 1981, the claimant submitted an application for 
VA disability compensation benefits (VA Form 21-526)for a 
left knee and leg injury around November or December 1959, 
reporting treatment at Little Falls Hospital around November 
or December 1959, and indicating that he was a member of the 
389th Infantry Company.  

The claimant and his representative were notified by RO 
letter of April 20, 1981, that filing another application 
does not serve to reopen his claim; that he was notified by 
RO letter of February 5, 1968, that his osteochondritis 
dissecans with post-traumatic arthritis, left knee, was not 
incurred in or aggravated by active service; and that he 
should submit new and material evidence to support his claim; 
otherwise, no further action would be taken.  

In December 1988, the claimant submitted additional medical 
evidence in support of his claim.  Those records included 
hospital treatment notes from Little Falls Hospital showing 
that he was admitted on January 21, 1959, with an injury to 
his left knee, complaining of pain, and stating that he 
injured his knee at the VFW Post, and was unable to walk.  
Examination revealed tenderness over the medial condyle, with 
limitation of motion (evidently mostly voluntary), and no 
swelling or ecchymosis.  X-rays of the left knee disclosed a 
"button" of bone attached to the inner aspect of the medial 
condyle of the femur.  It was shown to smooth bordered, and 
the radiologist stated that it would be "almost impossible" 
for it to be due to injury to the insertion of the anterior 
cruciate ligament.  Additional hospital treatment records 
from Little Falls Hospital note the claimant's history of 
falling while leaving the VFW Post on January 21, 1959, with 
X-ray evidence of osteochondritis dissecans which materially 
antedated the injury, but was probably aggravated by the 
fall.  The claimant was again admitted by ambulance on March 
30, 1959, and examination disclosed tenderness to palpation 
over the left knee, with no swelling or redness, a full range 
of passive motion, and some wasting of the gastroc muscle of 
moderate degree.  The claimant underwent removal of a loose 
body (bone), and a pathology report showed osteochondritis 
dissecans.  He made a good recovery and was discharged on 
April 7, 1959.  

A confirmed rating decision of January 11, 1968, continued 
the denial of service-connection for osteochondritis 
dissecans with post-traumatic arthritis, left knee, finding 
that the additional evidence added to the record since the 
last final determination denying that claim was not both new 
and material to that issue.  By RO letter of January 12, 
1989, the claimant and his representative were notified that 
no further action could be taken upon his claims without 
supporting or clarifying evidence, and asked that he submit 
medical evidence in support of his claims, or to submit 
completed medical record release authorizations showing names 
and addresses of treating physicians, as well as dates, 
nature of condition treated, and diagnoses.  No additional 
evidence was submitted and no medical records release 
authorizations were completed and returned to the RO.

In a letter received at the RO on September 19, 1997, the 
claimant stated that he wanted to reopen his claim.  By RO 
letter of December 4, 1997, he was asked to complete and 
submit VA Form 21-526, identifying the illness, disease or 
injury claimed.  

In January 1998, the claimant submitted copies of documents 
addressing his divorce and failure to pay Court-ordered child 
support; a copy of his DD Form 214 showing active duty for 
training in the U.S. Army from February 1957 to August 1957; 
a DD Form 214N showing his service in the U.S. Navy from July 
13, 1967 to September 11, 1967, terminated due to erroneous 
enlistment; and a completed VA Form 21-526 in which he 
asserted that while on an infiltration course at Fort Dix 
during the winter, a piece of frozen turf hit him in the 
knee, resulting in medical problems including numbness and 
muscle atrophy of the left leg.  He stated that he was never 
treated at a medical facility for that injury, and failed to 
state the date of the claimed injury.  In an attached 
Statement in Support of Claim (VA Form 21-4138), he asserted 
that his nonservice-connected conditions included lumbar disc 
removal and fusion, hypertension, and a stroke in December 
1997.  

With his application , the claimant submitted duplicate 
copies of hospital treatment records from Little Fall 
Hospital from January 21, 1959, to January 23, 1959; and from  
March 30 to April 7, 1959.  

The claimant further submitted VA treatment records from the 
outpatient mental health clinic, VAMC, Dallas, Texas, dated 
December 5, 1991, showing that he initially stated that he 
did not know what he was doing there; that he was referred to 
that facility for an evaluation of a somatic disorder, which 
the claimant asserted was unnecessary; that he had a history 
of left hemisensory problems, numbness on the left side and 
in his left hand since 1967.  No psychiatric disorder was 
found.  VA outpatient treatment records from the VAMC, 
Lexington, Kentucky, dated from January 1997 to January 1998 
show that the claimant complained of low back pain, offered a 
history of left knee surgery in 1959, a right carotid tumor 
removal in 1976, and chest pain in February 1997.  In April 
1997, the claimant complained of numbness in his left leg, 
finger pain, with reduction in size, and episodes of blacking 
out.  In May 1997, he complained of hearing loss, tinnitus, 
coronary artery disease, while electromyography (EMG) and 
nerve conduction velocity studies (NCVS) in May 1997 each 
showed normal finding in the left lower extremity.  He 
continued to complain of left leg numbness through January 
1998.   

A rating decision of September 1998 determined that new and 
material evidence had not been submitted to reopen a claim 
for a left knee and leg condition.  The claimant and his 
representative were notified of that adverse determination 
and of his right to appeal by RO letter of September 4, 1998.  
The claimant submitted a Notice of Disagreement on September 
10, 1998, and requested a hearing.  

A personal hearing on appeal was held in November 1998 before 
an RO Hearing Officer.  The claimant testified that he served 
in the U.S. Army Reserve from 1957 to 1965; that he served a 
period of ACDUTRA from February 16, 1957 to August 11, 1957; 
that he enlisted in the U.S. Navy from July 13, 1967,  and 
was discharged due to an erroneous enlistment on September 
11, 1967; that he sustained a left knee injury on an 
infiltration course at Fort Dix in 1957 when simulated mines 
went off, causing ice and debris to impact his left knee and 
leg; that he received no medical treatment for that 
condition; that he reinjured his left knee again on January 
21, 1959, when he fell while leaving a Reserve meeting and 
was hospitalized; that the doctor said that osteochondritis 
dissecans was an old problem which antedated his knee injury 
but that had been aggravated; and that he had a small piece 
of bone removed from his left knee, but continues to have the 
same problem.  The claimant further testified that he was 
walking through a class one day in 1967 and his leg gave way 
and he fell; that he was discharged from the Navy shortly 
thereafter; and that the Navy never told him why he was 
discharged. 

VA outpatient treatment records from the VAMC, Lexington, 
dated from January 1998 to February 3, 1999, show that in 
January 1998, EMG and NCVS results were reported as normal, 
and in April 1998, the claimant was seen for complaints of 
left leg pain, with numbness since a mine explosion in boot 
camp 40 years ago, i.e., 1958.  It was noted that the 
claimant had a negative CT scan, a negative EMG, and that X-
rays had shown L4-L5 stenosis, while he complained that his 
left leg numbness was increasing, although transient, and 
cited progressive weakness, with difficulty in rising from a 
sitting/squatting position.  He related that he was never on 
medication for leg pain.  Examination revealed decreased 
lower extremity pulses, decreased movement of the left leg, 
left sensory loss to pinprick, touch, and vibration,  atrophy 
of the left lower leg, and left leg weakness.  In May 1998, 
the claimant complained of "sudden attacks of loss of 
sensation in the entire left lower extremity".  Examination 
disclosed that cranial nerves II - XII were intact, motor 
strength was 5/5 in all extremities except for the left lower 
extremity, which was 3+/5 throughout, while decreased 
sensation to light touch, pinprick, and vibration was noted 
on the left side of the body.  Muscle tone was normal, and he 
had a normal reciprocal gait.  In May 1998, the claimant was 
issued a cane and instructed in its use, while in July 1998, 
the claimant ambulated with a cane, was instructed in the 
proper use of his brace and was noted to not be toeing off on 
the left.  In June 1998, the claimant continued to complain 
of left leg numbness, while some atrophy was seen and muscle 
strength was 4/5 in the left leg.  In July 1998, he 
complained of intermittent loss of sensation in his left leg, 
thought to be TIA or spinal cord compromise versus muscular 
dystrophy.  It was noted that the claimant had undergone a 
complete work-up in the past, with a CT scan, MRI, and EMG.  
In January 1999, he was referred for physical therapy to 
strengthen his left leg.  

A Statement of the Case was provided the claimant and his 
representative on March 5, 1999.  In his Substantive Appeal 
(VA Form 9), it was alleged that the claimant injured his 
left leg in January 1959; that he was not leaving a VFW Post, 
but an Army Reserve drill meeting held at the VFW Post; that 
as the injury occurred as he was on his way home from a drill 
meeting, this would be considered active duty for training; 
that the reason that osteochondritis was brought up was to 
show the presence of an older injury, thus supporting the 
veteran's claim of an earlier injury during his basic 
training at Fort Dix in 1957; that in any case, the fall in 
January 1959 exacerbated the previous condition and should be 
service-connected as he was on his way home from a drill 
period; and that the veteran was not involved in a fall in 
1963.  It was requested that unit records and individual 
personnel and medical records be obtained, to include a drill 
schedule for 1959 and an accident report.  He requested a 
hearing before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.

By RO letter of March 18, 1999, the claimant and his 
representative were notified that the RO had no records 
substantiating that he was on active duty status at the time 
of his January 21, 1959 knee injury, and that he should 
furnish any verification of this that he might have.  He was 
informed that current records show that he was in the 
Reserves from February 16, 1957, to August 11, 1957 and did 
not go on active duty until July 13, 1967; that if he 
remained in the Reserves and continued on active duty for 
training, he should provide copies of his orders to the RO; 
that the RO would contact the service department to seek 
verification from that source; and that the ultimate 
responsibility to provide evidence to substantiate his claim 
lay with him.  

On March 24, 1999, the claimant submitted a copy of a March 
29, 1965, document from the Headquarters II US Army Corps, 
Fort Wadsworth, Staten Island , New York, discharging the 
claimant from the ready reserve, effective March 29, 1965.  

By RO letter of September 29, 1999, the claimant and his 
representative were again asked to provided a copy of his 
orders for 1959; that the requested information had not been 
provided; and that it appeared that his claimed left knee 
injury was sustained when he fell leaving a VFW Post.  He was 
again asked to provide copies of orders calling him to active 
duty for the January 1959 time period during which he 
sustained the left knee injury.  In October 1999, the 
claimant, through his spouse, requested and was granted an 
extension to respond because of being out of the country with 
his current employment.  

Personnel records from the service department, received in 
March 2000, show that on July 13, 1967, the claimant enlisted 
in the U.S. Navy for two (2) years at the Armed Forces 
Entrance Examining Station, Albany, New York, under broken 
service conditions.  On September 7, 1967, the claimant's 
status was changed from on board Recruit Training Command, 
Great Lakes, Illinois, to on board Naval Administrative 
Command, NTC, Great Lakes, Illinois, for temporary duty 
pending separation by authority of Bureau of Personnel letter 
of Pers B21a-nkg ser C21/470 of 30 November 1960.  On 
September 11, 1967, the claimant was noted to be recommended 
for reenlistment except for his disqualifying factor: 
Erroneous enlistment.  

By RO letter of May 1, 2000, all service medical records for 
active duty and active duty for training were requested from 
the Headquarters II U.S. Army Corps, Fort Wadsworth, Staten 
Island, New York.  In a response received at the RO on May 
25, 2000, it was stated that the unit identified was not at 
that location; that there were no Navy units left on Fort 
Wadsworth, and only three Army Reserve units, all started 
within the past five years; and that there were no historical 
records, except for those three units.  

In a Report of Accidental Injury submitted by the claimant on 
May 13, 2000, he asserted that on about January 9, 1959, 
while on military duty with the Army Reserve, he sustained an 
injury in a fall while coming out of a meeting at a VFW Post 
in Little Falls, New York, but it started at Fort Dix, New 
Jersey.  

The RO then requested that the Department of the Army verify 
all periods of the claimant's active service, and provide all 
medical and dental records for those periods.  A Transcript 
of Military Record from the Selective Service System, dated 
July 7, 1967, shows that the claimant served on active duty 
for training from February 16, 1957, to August 11, 1957, at 
which time he was honorably discharged to revert to the Army 
Reserve, U.S. Army Military District, New York.  His terminal 
date of reserve obligation was shown to be January 7, 1965.  

The RO again requested that the Department of the Army verify 
all periods of the claimant's active service, and provide all 
medical and dental records for those periods.  A document 
received at the RO on March 12, 2002, showed that the 
claimant was seen in the dental clinic at Brooke Army 
Hospital, Fort Sam Houston, Texas on May 20, 1957, for an 
impacted tooth, and dental caries.  His unit was identified 
as Company A, 3rd Battalion, U.S. Army.  

By RO letter of February 21, 2002, the Department of the Army 
was asked to verify that the claimant was in Army Reserve 
Duty Status (Inactive Duty for Training Weekend Drill) on 
January 21, 1959, when he was injured, and to p[provide a 
copy of the incident report, if available.  His Army Reserve 
Unit was identified as the 389th Infantry Company. Little 
Falls, New York.  In a response from the Department of the 
Army, it was stated that there was nothing to indicate 
reserve status in January 1959, and that the 389th Infantry 
Company started in August 1959.  

A Statement of the Case was provided the claimant and his 
representative on June 13, 2002, addressing the issue of 
whether new and material evidence had been submitted to 
reopen the claim for a left leg and left knee condition.  The 
claimant returned his copy with the annotation: "I would 
like to have my case appealed, I do not think I have had a 
fair appeal."

A hearing was held in February 2003 before the undersigned 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  The claimant testified that he sustained a left 
knee injury in 1957; that he had more problems and was 
hospitalized in 1959; and that he filed a claim in 1967 after 
he was discharged from the U.S. Navy because of an erroneous 
enlistment.  The claimant testified that he had submitted the 
only medical record he had, a 1959 hospital summary from 
Little Falls Hospital showing that he underwent a knee 
operation; that in January 1959, while leaving a Reserve unit 
meeting held at the VFW Post, he sustained a knee injury in a 
fall; that he was taken by ambulance to Little Falls 
Hospital; and that he had provided VA with all medical 
evidence that he obtained from the Little Falls Hospital and 
the doctors.  The claimant testified that he sustained his 
first left knee injury in 1957 on the infiltration course at 
Fort Dix, New Jersey; that he was hit by pieces of the pipes 
where they blew up simulated mines; that he was struck on the 
knee and groin; that it was a little swollen, but he didn't 
think anything of it; that the soreness soon abated, but it 
just seemed to get smaller and smaller around it; that he did 
not go in for treatment, and there would be no written record 
of this event; that while in the Army Reserve, he was a 
member of the 389th Infantry Division; that his fall while 
leaving the Army Reserve meeting in January 1959 was caused 
by residual leg weakness and giving way from his original 
injury in 1957; that he had discussed his left leg atrophy 
with his family doctor (Dr. R.C.A.), but he was unable to 
tell him what was wrong or anything; that he was not treated 
by any other doctor; that he had submitted all of Dr. 
R.C.A.'s medical records; that he does not understand why 
that physician indicated that he fell at the VFW Post; that 
it was not at the VFW Post; that Dr. R.C.A. had told him that 
such notation was a mistake, but is now deceased; that his 
Company Commander and other unit members were present and 
know what happened; that he is currently being treated at the 
VAMC, Lexington; that his disability has not been diagnosed; 
that his primary symptom is loss of sensation of the left 
leg; and that his doctors have told him that this is caused 
by an injury that happened long ago.  A transcript of the 
testimony of record.  

II.  Analysis

New and Material Evidence to Reopen a Claim for Service 
Connection for a Left Knee Disability, to include Traumatic 
Arthritis

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for allergic rhinitis.  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2000).  The veteran did not 
initiate an appeal of the rating decisions of January 1968 
and January 1989 denying his claims for service connection 
for a left knee disability, to include traumatic arthritis, 
and those decisions became final after one year.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996);  Butler v. Brown, 9 Vet. App. 167, 171 (1996);  38 
U.S.C.A. §§ 5108, 7104(b).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It may also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1) (2002).  As causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

The record shows that a rating decision of January 1968 
denied service connection for a left knee disability, 
diagnosed as osteochondritis dissecans with post-traumatic 
arthritis, left knee.  Although the claimant was notified of 
that decision and of his right to appeal, he failed to 
imitate an appeal, and that decision became final after one 
year.  

In December 1988, the claimant undertook to reopen his claim 
for service connection for a left knee disability, diagnosed 
as osteochondritis dissecans with post-traumatic arthritis, 
left knee, by submitting additional evidence.  That claim was 
denied by rating decision of January 1989, which determined 
that new and material evidence had not been submitted to 
reopen that claim.  Although the claimant was notified of 
that decision and of his right to appeal, he failed to 
imitate an appeal, and that decision became final after one 
year.  

In January 1998, the claimant undertook to reopen his claim 
for service connection for a left knee disability, diagnosed 
as osteochondritis dissecans with post-traumatic arthritis, 
by submitting additional evidence.  That claim was denied by 
rating decision of September 1998, which determined that new 
and material evidence had not been submitted to reopen that 
claim, giving rise to the instant appeal.  

The additional evidence added to the record since the last 
final rating decision of January 1989 denying service 
connection for a left knee disability, diagnosed as 
osteochondritis dissecans with post-traumatic arthritis, 
includes additional service medical records and service 
department records pertaining to the claimant's periods of 
active duty for training.  Title 38 C.F.R. § 3.156 (c) states 
that where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by  the adjudicating agency of 
original jurisdiction. This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans  Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such. 

The additional evidence added to the record since the last 
final rating decision of January 1989 denying service 
connection for a left knee disability, diagnosed as 
osteochondritis dissecans with post-traumatic arthritis, 
includes evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  That evidence consists of 
additional service medical records and service department 
personnel records.  Accordingly, the claim for service 
connection for a left knee disability, diagnosed as 
osteochondritis dissecans with post-traumatic arthritis, is 
reopened, and the rating decision of January 1989 is no 
longer final.  
ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disability, diagnosed 
as osteochondritis dissecans with post-traumatic arthritis, 
is reopened.  
REMAND

Pursuant to the Court's decision in Elkins, id., 12 Vet. App. 
at 209, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).  In this case the VA's duty to assist  has not 
been fulfilled, and Remand is warranted to fully comply with 
the VA's duty of notification and assistance to the claimant 
under the provisions of the VCAA.  

The veteran has asserted that his Commanding Officer and 
other members of his Army Reserve unit might be able to 
substantiate the facts of his knee injury.

In addition, the claimant has testified that he continues to 
receive treatment at the VAMC, Lexington.  The record shows 
that the most recent outpatient treatment records obtained 
from that facility are dated in February 1998.  The RO should 
request all additional inpatient or outpatient treatment 
records of the claimant from that facility subsequent to 
February 1998.  

The RO should attempt to verify any additional dates of the 
claimant's active duty for training between August 1957 and 
January 1965 through the National Personnel Records Center 
(NPRC) and through the Director, National Archives and 
Records Administration (NARA).  All identifying evidence, 
including name, date and unit should be provided.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
claimed left knee disability, to include 
traumatic arthritis.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Lexington, since February 1998.  

2.  The RO should notify the claimant 
that statements from his Commanding 
Officer and other members of his Army 
Reserve unit verifying that he sustained 
a knee injury while at Fort Dix in 1957, 
and that he sustained a left knee injury 
while leaving an Army Reserve unit 
meeting on January 21, 1959, might be 
helpful in establishing his claim.  Those 
statements should reflect the matters 
observed, the date, time and location of 
the events observed, and how the witness 
was in a position to observe the 
incidents, and should include service 
department evidence establishing that the 
witness was a member of the claimant's 
Army Reserve unit at the time of the 
incident.  

3.  The RO should attempt to verify any 
additional dates of the claimant's active 
duty for training between August 1957 and 
January 1965 through the National 
Personnel Records Center (NPRC) and 
through the Director, National Archives 
and Records Administration (NARA).  All 
identifying evidence, including name, 
date and unit should be provided.  

4.  Upon completion of the requested 
development, the RO should readjudicate 
the issue on appeal de novo, taking into 
consideration all of the evidence, both 
old and new.  

5.  The RO must review the record in its 
entirety prior to returning the case to 
the Board to ensure that all requested 
and appropriate development actions have 
been completed in full.  

If the benefit sought on appeal remains denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

